Citation Nr: 0430378	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-15 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1963 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appellant was afforded a video conference hearing in 
January 2004 before the undersigned.  The transcript of this 
hearing is included in the veteran's claims file.


FINDING OF FACT

The veteran has a bilateral hearing loss disability that is 
etiologically related to excessive noise exposure during 
active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of the 
veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
and its implementing regulations, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to 
this appeal.  The Act and the implementing regulations 
essentially set out changes to VA's duties to notify and 
assist a claimant in his or her appeal.  In this decision the 
Board decision constitutes a complete grant of the benefit 
sought on appeal.  As such, no further action is required to 
comply with the VCAA and the implementing regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that service connection can be granted for a 
hearing loss where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current hearing disability is the result 
of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. § 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. 
App. at 159-60.

The veteran contends that during military service he was 
repeatedly exposed to gunfire during training and as a result 
of being a member of a competitive service sharp-shooting 
team.  The veteran's DD 214 shows that he was recognized for 
his marksmanship.  The August 1966 service separation 
examination report is negative for findings of hearing 
abnormality.

The January 2003 VA audiological examination revealed, pure 
tone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
10
80
95
95
70
LEFT
20
70
85
95
68

The pure tone threshold levels averaged 70 decibels in the 
right ear and decibels 68 in the left ear.  Speech audiometry 
revealed speech recognition ability of 56 percent in the 
right ear and of 60 percent in the left ear.  Thus, the 
competent medical evidence of record demonstrates a current 
bilateral hearing loss disability as defined by 38 C.F.R. § 
3.385.

There is competent medical evidence of record linking the 
currently diagnosed bilateral hearing loss disability to 
excessive noise exposure during service.  The January 2003 VA 
examiner first noted, based on a history provided by the 
veteran, that the veteran's severe, high-frequency, bilateral 
sensorineural hearing loss was consistent with hearing loss 
due to noise exposure.  Based on this information, the 
examiner concluded that it was as likely as not that the 
veteran's hearing loss was caused by exposure to acoustic 
trauma during service.  In an addendum, however, the examiner 
changed the opinion after reviewing the veteran's claims 
file.  The examiner noted that the veteran's service 
separation examination report was negative for hearing loss 
in either ear.  As a result, in the addendum, the examiner 
felt that the veteran's current bilateral hearing loss was 
not related to service.

The veteran submitted a buddy statement from T.W.T. in 
September 2003.  According to the statement, T.W.T. recounted 
that they served together and that the veteran was attached 
to the rifle team.  T.W.T. reported that he had worked at a 
VA hospital as an audiologist.  T.W.T. noted that the veteran 
most likely had high frequency hearing loss due to the 
everyday unprotected exposure to significant noise as a 
member of a shooting team during service. 

The veteran explained during his January 2004 testimony 
before the undersigned that exposure to gunfire impaired his 
hearing.  He also testified that he was not exposed to 
acoustic trauma after his discharge from service.

The Board finds that the veteran is competent to describe the 
nature and extent of his in-service noise exposure, see 38 
C.F.R. § 3.159(a)(2) (2004), and that his statements are 
fully consistent with his service records.  His military 
occupational specialty (MOS) was light weapons infantryman, 
which clearly connotes exposure to acoustic trauma.  
Moreover, he has submitted a newspaper article and service 
documents corroborating his participation in championship 
matches, as part of a rifle squad, in Germany in 1965.

Given the documented exposure to acoustic trauma during 
service, combined with the VA examiner's original finding in 
the January 2003 report and the statement provided by T.W.T., 
the Board finds that service connection for bilateral hearing 
loss is warranted.  The examiner's initial opinion was based 
on an accurate history from the veteran.  The January 2003 VA 
examiner's addendum lacks probative weight.  VA regulations 
do not preclude service connection for a hearing loss that 
first met VA's definition of disability after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 
38 C.F.R. § 3.303(d).  In other words - the basis of the 
examiner's second opinion - the fact that the veteran had 
normal hearing acuity upon service separation - is of little 
relevance when there is documented acoustic trauma during 
service.  Therefore, the Board finds the VA examiner's 
original finding more credible because the history provided 
by the veteran was consistent with the evidence documented in 
the veteran's service records.  

Accordingly, the veteran is entitled to the application of 
the benefit of the doubt, and the Board finds that he 
incurred bilateral hearing loss as a result of his military 
service.  See 38 U.S.C.A. § 5107(b)



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a bilateral hearing loss disability is 
granted.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



